Case 2:19-cv-05154-MWF-KES Document 18 Filed 07/12/19 Page 1 of 2 Page ID #:187



 1   ESPEY & ASSOCIATES, PC
     RICHARD W. ESPEY
 2
     (PRO HAC VICE, Texas SBN 06667580)
 3   JONATHAN N. DARNELL
     (PRO HAC VICE, Texas SBN 24001967)
 4   12400 San Pedro Ave., Ste. 200
     San Antonio, Texas 78216
 5   Phone: 210-404-0333
     Fax: 210-404-0336
 6
     espeyservice@lawespey.com
 7
     Attorneys for Defendants Alan B. Cerwick,
 8   Susan G. Gray and Bruce Hendel

 9                                 UNITED STATES DISTRICT COURT

10                                CENTRAL DISTRICT OF CALIFORNIA

11   M.O. DION & SONS, INC., a California      )            No.    2:19-cv-05154-MWF-SSx
     corporation; and AMBER RESOURCES, LLC, )
12   a California limited liability company,   )
                                               )            DEFENDANTS ALAN B. CERWICK,
13                   Plaintiff,                )            SUSAN G. GRAY AND BRUCE
                                               )            HENDEL’S NOTICE OF MOTION
14           vs.                               )
                                               )            AND MOTION TO DISMISS
15   VP RACING FUELS, INC., a Texas            )
     corporation; ALAN B. CERWICK, an          )             [Fed. R. Civ. P. 12(b)(2)]
16   individual; SUSAN G. GRAY, an individual; )
     BRUCE HENDEL, an individual; and DOES 1- )
17   100, inclusive,                           )            Date:      August 12, 2019
                                               )            Time:      10:00 a.m.
18                   Defendants.               )            Courtroom: 5A
                                               )
19                                             )

20

21          PLEASE TAKE NOTICE THAT on August 12, 2019, at 10:00 a.m. in
22   Courtroom 5A, or as soon thereafter as counsel may be heard by the above-entitled
23   Court, located at 350 West First Street, Courtroom 5A, Los Angeles, California,
24   90012, pursuant to Federal Rule of Civil Procedure 12(b)(2), Defendants Alan B.
25   Cerwick, Susan G. Gray and Bruce Hendel hereby move the Court to dismiss all
26   claims asserted against them by Plaintiffs M.O. Dion & Sons, Inc. and Amber
27   Resources, LLC for lack of personal jurisdiction.
28


                                                        1
       DEFENDANTS ALAN B. CERWICK, SUSAN G. GRAY AND BRUCE HENDEL’S NOTICE OF MOTION AND MOTION TO DISMISS
Case 2:19-cv-05154-MWF-KES Document 18 Filed 07/12/19 Page 2 of 2 Page ID #:188



 1         This motion is based upon this Notice, the Motion and Memorandum of Points
 2   and Authorities, the Declarations of Alan B. Cerwick, Susan G. Gray and Bruce
 3   Hendel, the testimonial and documentary evidence offered through the declarations
 4   supporting this motion, and on such other papers, arguments and evidence as may be
 5   presented at or prior to the hearing of this motion. This motion is made following the
 6   conference of counsel pursuant to L.R. 7-3 which took place on July 3, 2019.
 7                                                Respectfully submitted,
 8
     Dated: July 12, 2019                         ESPEY & ASSOCIATES, PC
 9
10

11
                                          By: ________________________________
12                                              Richard W. Espey
13
                                                Jonathan N. Darnell

14                                                Attorneys for Defendants Alan B. Cerwick,
15                                                Susan G. Gray and Bruce Hendel

16

17

18

19

20

21

22

23

24

25

26
27
28

                                                       2
       DEFENDANTS ALAN B. CERWICK, SUSAN G. GRAY AND BRUCE HENDEL’S NOTICE OF MOTION AND MOTION TO DISMISS
